Case 3:21-cv-00032-KHJ-MTP Document 1-2 Filed 01/15/21 Page 1 of.1
CIVIL COVER SHEET BS. al- cy~ ~Ba-KHS

JS 44 (Rev, 10/20)

Fe .

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as ouire by ia except: “as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the #lerk of Court for the’

purpose of initiating the civil docket sheet.

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

.

 

I. (a) PLAINTIFFS

Emmerich Newspapers, Incorporated

(b) County of Residence of First Listed Plaintiff

Hinds

(EXCEPT IN U.S. PLAINTIFF CASES)

(C) Attorneys (Firm Name, Address, and Telephone Number)

Wilson Carroll, PLLC, 2506 Cherry Street, Vicksburg,

MS 39180

Attorneys (/f Known)
Unknown

 

DEFENDANTS s
Particle Media, Inc. d/b/a News Break *.
4
County of Residence of First Listed Defendant A?
UN US. PLAINTIFF CASES ONLY) Tis
NOTE: IN LAND CONDEMN. i : Lok %
THE TRACT OF LAND INV ISSIPPI

“Fl

JAN 15 2021 ms

5

    

 

Il. BASIS OF JURISDICTION (Place an “x” in One Box Only)

U.S. Government
Plaintiff

im

U.S. Government
Defendant

LJ2

[]3 Federal Question

(U.S. Government Not a Party)

[x]4 Diversity
(indicate Citizensh

ip of Parties in Item I)

 

II]. CITIZENSHIP OF PRINCIRAL PARTIES (iii 3”

(For Diversity Cases Only)
PTF

[x] 1

Citizen of This State

(_]2

Citizen of Another State

C3

Citizen or Subject of a
Foreign Country

 

 

in ing

    

fendeant) ‘
PTF? DEF

Da oh

DEF

Lj

 

[x] 2

Incorporated and Principal Place
of Business In Another State

[3

Foreign Nation

e Box for Plaintiff

Os Gls,
Cs E}s"

 

 

 

  
 

 

 

 

 

 

IV. NATURE OF SUIT (ptcce an “¥" in One Box Only) Click here for: Nature of Suit Code Descriptions.”
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY «OTHER STATUTES”.
110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 422 Appeal 28 USC 158 *375.False Claims Act
120 Marine 4 310 Airplane {_] 365 Personal Injury - of Property 21 USC 881 4 423 Withdrawal |_| 376 Qui Tam (31 USC «+
130 Miller Act 315 Airplane Product Product Liability | 1690 Other 28 USC 157 : 3729(a)) ..
{|_| 140 Negotiable Instrument Liability C] 367 Health Care/ | | 400 State Reapportionmint
ry 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury | 820 Copyrights “430 Banks and Banking®. |
— 151 Medicare Act | 330 Federal Employers’ Product Liability 830 Patent rt. 450 Commerce a °
|_| 152 Recovery of Defaulted Liability CJ 368 Asbestos Personal 835 Patent - Abbreviated |_| 460 Deportation * Hy * a
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influencell and
(Excludes Veterans) 345 Marine Product Liability ! | 840 Trademark li Corrupt Organizations |
C] 153 Recovery of Overpayment Liability PERSONAL PROPERTY 880 Defend Trade Secrets |_| 480 Consumer Credit.

of Veteran’s Benefits
[_] 160 Stockholders” Suits
[| 190 Other Contract

350 Motor Vehicle
355 Motor Vehicle
Product Liability
|] 360 Other Personai
Injury
|_| 362 Personal Injury -
Medical Malpractice

4 370 Other Fraud

371 Truth in Lending
[__] 380 Other Personal
Property Damage
C] 385 Property Damage
Product Liability

 

= 195 Contract Product Liability
REAL PROPERTY

CIVIL RIGHTS |

PRISONER PETITIONS

L]
710 Fair Labor Standards

Act

Act of 2016 (15 USC 1681 or 1692)

|_| 485 Telephone Consumer

 

|_]720 Labor/Management
Leave Act

: Relations
790 Other Labor Litigation

|

 

196 Franchise
| 210 Land Condemnation
(| 220 Foreclosure

240 Torts to Land

245 Tort Product Liability
|_]290 All Other Real Property

230 Rent Lease & Ejectment

 

440 Other Civil Rights

441 Voting

442 Employment

443 Housing/
Accommadations

445 Amer. w/Disabilities -
Employment

446 Amer. w/Disabilities -
Other

|] 448 Education

 

Habeas Corpus:

|] 463 Alien Detainee

| | 510 Motions to Vacate

Sentence

Hl 530 General

| 335 Death Penalty

Other:

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

 

740 Railway Labor Act
| |791 Employee Retirement

__SOCTAL SECURITY

Protection Act Ye
490 Cable/Sat TY *

- 850 Securitics/ Commodities
Exchange

890 Other Statutory Actfons

891 Agricultural Acts .>.

893 Environmental Matfors

861 HIA (1395ff)

862 Black Lung (923)

863 DIWC/DIWW (405(g))
864 SSID Title XV1

865 RSI (405(g))

 

751 Family and Medical
Income Security Act

O

 

462 Naturalization Application
465 Other Immigration
Actions

 

 

 

 

FEDERAL TAX SUITS 895 Freedom of Information
870 Taxes (U.S. Plaintiff Act =
or Defendant) 896 Arbitration wo

871 IRS—Third Party
26 USC 7609

899 Administrative Procedure

Agency Decision *

|_| 950 Constitutionality of Y
State Statutes

sete

 

Act/Review or Appéal of,

 

V. ORIGIN (Place an “x”
x] 1 Original 2

in One Box Only)
Removed from 3

Remanded from

C4 Reinstated or CO 5 Transferred from

6 Multidistrict 8 Multidistrice

 

Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation:
(specify) Transfer Diregt Fate.
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity): ret, te

VI. CAUSE OF ACTION

28 U.S.C. 1331, 1332, 1338, 1367
Brief description of cause:

 

Copyright Infringement and pendent state law claims (tortious interference, conspiracy, unjust enrichment)

 

VII. REQUESTED IN

(_] CHECK IF THIS IS A CLASS ACTION

DEMAND $

CHECK YES only i

f demanded in complaint: *

 

 

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. $2,250,000.00 + JURY DEMAND: [x]¥es []No
VII. RELATED CASE(S) « 3
WwW (See instructions): . .
IF ANY JUDGE DOCKET NUMBER ‘
DATE SIGNATURE QH/A NEY OF RECORD . .
(tf 21 Wh
FOR orfice USE ONLY , = : r
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE ” ,
